     Case 2:19-cv-00012-KS-MTP Document 131 Filed 12/04/20 Page 1 of 21




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


THE DEWEY STREET CHURCH OF
CHRIST D/B/A CHURCH OF CHRIST                                         PLAINTIFF

v.                                     CIVIL ACTION NO. 2:19-CV-12-KS-MTP

CHURCH MUTUAL INSURANCE
COMPANY                                                             DEFENDANT

                       MEMORANDUM OPINION AND ORDER

      For the reasons provided below, the Court rules as follows:

          •   The Court grants in part and denies in part Defendant’s
              Motion to Exclude [84] the expert testimony of Stephen Lott;

          •   The Court grants in part and denies in part Defendant’s
              Motion to Exclude [86] the expert testimony of Chris Tremaine;

          •   The Court denies Defendant’s Motion for Summary Judgment
              [90] as to compensatory damages; and

          •   The Court grants Defendant’s Motion for Partial Summary
              Judgment [88] as to Plaintiff’s bad faith and extra-contractual
              damage claims.

                                 I. BACKGROUND

      On January 20, 2017, a tornado damaged a building belonging to Plaintiff, The

Dewey Street Church of Christ. Defendant, Plaintiff’s insurer, issued a payment on

March 28, 2017, in the amount of $17,850.83 for the damage caused by the tornado.

Defendant partially denied Plaintiff’s claim, based on an independent adjuster’s

finding that some of the claimed damage was actually from a previous claim, after a

storm in July 2015.
     Case 2:19-cv-00012-KS-MTP Document 131 Filed 12/04/20 Page 2 of 21




      In July 2017, Plaintiff submitted an estimate from a public adjuster, Stephen

Lott, and Defendant reopened the claim. Lott estimated the total damage caused by

the January 2017 tornado at just over $150,000.00. Defendant asked its independent

adjuster, Billy Little, to re-inspect the property with Lott. In November 2017, Little

and Lott re-inspected the property, but Little ultimately did not agree with all of

Lott’s estimate. Defendant issued a second payment of $8,224.57, based on Little’s

findings.

      Plaintiff filed this suit against Church Mutual, alleging that it breached its

policy in bad faith by failing to pay all that is due under the policy. Plaintiff demands

compensatory and punitive damages. Defendant filed several dispositive motions,

which the Court now addresses.

            II. MOTION TO EXCLUDE TESTIMONY OF STEPHEN LOTT [84]

      Defendant filed a Motion to Exclude [84] opinion testimony by Stephen Lott,

in which it presented several different arguments. Before the Court can address

Defendant’s arguments, it must address the related issue of how the amount of

Plaintiff’s loss is determined under the policy.

A.    The Policy’s Terms

      The policy gives Defendant the option of electing whether it will “[p]ay the

value of lost or damaged property” or “[p]ay the cost of repairing or replacing the lost

or damaged property.” Exhibit B to Motion to Exclude at 87, The Dewey Street Church

of Christ v. Church Mut. Ins. Co., No. 2:19-CV-12-KS-MTP (S.D. Miss. July 22, 2020),


                                           2
     Case 2:19-cv-00012-KS-MTP Document 131 Filed 12/04/20 Page 3 of 21




ECF No. 84-2. It appears to be undisputed that Defendant elected to pay the “cost of

repairing or replacing the lost or damaged property.” Id. That cost is determined by

reference to the “Valuation Condition.” Id. The Valuation Condition provides that

“the value of Covered Property in the event of loss” is determined by “Replacement

Cost (without deduction for depreciation) as of the time of loss or damage,” but that

the policyholder can elect to have the loss settled on an “Actual Cash Value” basis.

Id. at 88. “‘Actual Cash Value’ means the amount it would cost to repair or replace

Covered Property with material of comparable kind and quality, less allowance for

deterioration and depreciation, including obsolescence.” Id. at 91.

       If payment is made on a Replacement Cost basis, Defendant is not obligated to

make a payment “1) [u]ntil the lost or damaged property is actually repaired or

replaced; and 2) [u]nless the repairs or replacement are made as soon as reasonably

possible after the loss or damage.” Id. at 88-89. Moreover, the policy provides that

Defendant “will not pay more for loss or damage on a Replacement Cost basis than

the least of 1) the policy limit; 2) the “cost to repair or replace. . . the lost or damaged

property with other property . . . [o]f comparable material and quality;” or 3) the

“amount you actually spend that is necessary to repair or replace the lost or damaged

property.” Id. at 89.

B.     Expert Testimony

       Rule 702 provides:

       A witness who is qualified as an expert by knowledge, skill, experience,
       training, or education may testify in the form of an opinion or otherwise

                                             3
     Case 2:19-cv-00012-KS-MTP Document 131 Filed 12/04/20 Page 4 of 21




      if:

             (a) the expert’s scientific, technical, or other specialized
             knowledge will help the trier of fact to understand the evidence
             or to determine a fact in issue;

             (b) the testimony is based on sufficient facts or data;

             (c) the testimony is the product of reliable principles and
             methods; and

             (d) the expert has reliably applied the principles and methods to
             the facts of the case.

FED. R. EVID. 702. Therefore, “when expert testimony is offered, the trial judge must

perform a screening function to ensure that the expert’s opinion is reliable and

relevant to the facts at issue in the case.” Watkins v. Telsmith, Inc., 121 F.3d 984,

988-89 (5th Cir. 1997).

      In Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L.

Ed. 2d 469 (1993), the Supreme Court provided a nonexclusive list of “general

observations intended to guide a district court’s evaluation of scientific evidence,”

including: “whether a theory or technique can be (and has been) tested, whether it

has been subjected to peer review and publication, the known or potential rate of

error, and the existence and maintenance of standards controlling the technique’s

operation, as well as general acceptance.” Watkins, 121 F.3d at 989 (punctuation

omitted).

      Not every guidepost in Daubert will necessarily apply . . . , but the
      district court’s preliminary assessment of whether the reasoning or
      methodology underlying the testimony is scientifically valid and of
      whether that reasoning or methodology properly can be applied to the

                                           4
     Case 2:19-cv-00012-KS-MTP Document 131 Filed 12/04/20 Page 5 of 21




      facts in issue is no less important.

Id. at 990-91 (punctuation omitted).

      Expert testimony must be supported by “more than subjective belief or

unsupported speculation.” Paz v. Brush Eng’red Materials, Inc., 555 F.3d 383, 388

(5th Cir. 2009). It “must be reliable at each and every step or it is inadmissible. The

reliability analysis applies to all aspects of an expert’s testimony: the methodology,

the facts underlying the expert’s opinion, the link between the facts and the

conclusion, et alia.” Seaman v. Seacor Marine LLC, 326 F. App’x 721, 725 (5th Cir.

2009). “Overall, the trial court must strive to ensure that the expert, whether basing

testimony on professional studies or personal experience, employs in the courtroom

the same level of intellectual rigor that characterizes the practice of an expert in the

relevant field.” United States v. Valencia, 600 F.3d 389, 424 (5th Cir. 2010).

      But the Court’s role as gatekeeper is not meant to supplant the adversary

system because “[v]igorous cross-examination, presentation of contrary evidence, and

careful instruction on the burden of proof are the traditional and appropriate means

of attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596. The Court

should focus solely on the proposed expert’s “principles and methodology, not on the

conclusions that they generate.” Id. at 595. But “nothing in either Daubert or the

Federal Rules of Evidence requires a district court to admit opinion evidence

connected to existing data only by the ipse dixit of the expert.” GE v. Joiner, 522 U.S.

136, 146, 118 S. Ct. 512, 139 L. Ed. 2d 508 (1997).


                                             5
     Case 2:19-cv-00012-KS-MTP Document 131 Filed 12/04/20 Page 6 of 21




      In summary, the proponent of expert testimony must demonstrate that the

proposed expert is qualified, that the testimony is reliable, and that it is relevant to

a question of fact before the jury. United States v. Hicks, 389 F.3d 514, 525 (5th Cir.

2004). The proponent must prove these requirements “by a preponderance of the

evidence.” United States v. Fullwood, 342 F.3d 409, 412 (5th Cir. 2003).

C.    Lott’s Testimony

      First, Defendant argues that Lott’s estimate of the cost of repairs is irrelevant.

Specifically, Defendant contends that Lott’s estimate would not assist the jury in

determining Plaintiff’s damages because it does not account for some repairs that

have already been completed and paid for.

      “Expert testimony must be relevant, not simply in the sense that all testimony

must be relevant, but also in the sense that the expert’s proposed opinion would assist

the trier of fact to understand or determine a fact in issue.” Bocanegra v. Vicmar

Servs., Inc., 320 F.3d 581, 584 (5th Cir. 2003). Here, the jury will be asked to

determine the “cost of repairing or replacing the lost or damaged property.” Exhibit

B [84-2], at 87. Lott provided an estimate to repair damage allegedly caused by the

2017 storm. See Exhibit G to Motion to Exclude, The Dewey St. Church of Christ v.

Church Mut. Ins. Co., No. 2:19-CV-12-KS-MTP (S.D. Miss. July 22, 2020), ECF No.

84-7. The estimate includes descriptions of damaged portions of the building, room-

by-room, and the cost to repair them. Id.

      It is indisputable that this testimony would assist the jury in determining the


                                            6
     Case 2:19-cv-00012-KS-MTP Document 131 Filed 12/04/20 Page 7 of 21




cost of repairing or replacing Plaintiff’s damaged property. It may be that Lott’s

testimony, standing alone, is insufficient to prove the exact amount still owed to

Plaintiff under the policy, but that’s a different question than whether it is relevant

to the cost of repairing or replacing the damaged property. Likewise, as discussed

below, it may be that some of Lott’s estimate is irrelevant because Plaintiff can not

prove causation, but that does not mean the entire estimate should be excluded.

      Defendant cites GuideOne Elite Ins. Co. v. Mount Carmel Ministries, 2015 WL

7871033, at *7 (S.D. Miss. Dec. 3, 2015), aff’d 676 F. App’x 269 (5th Cir. 2017), where

this Court, after a bench trial, declined to accept otherwise credible expert testimony

because the expert failed to account for months of water intrusion following a tornado

when preparing an estimate of property damage caused by the tornado. The Court

said that attempting to delineate between damage caused by the tornado and damage

caused by the months of neglect that followed “would be an arbitrary guess, lacking

factual support.” Id. However, the Court did not exclude the expert’s testimony. It

simply declined, as the fact-finder, to accept the testimony as an accurate estimate of

the storm damage. Likewise, in this case, the jury is free to credit or discredit Lott’s

testimony, and the Court assumes Defendant will cross-examine him regarding the

alleged problems with his estimate. Moreover, as noted above, Lott’s testimony may

not be sufficient on its own to prove the applicable measure of damages, but that

doesn’t make it irrelevant.

      Defendant also argues that Lott’s estimate is unreliable because it conflicts


                                           7
     Case 2:19-cv-00012-KS-MTP Document 131 Filed 12/04/20 Page 8 of 21




with the testimony of Plaintiff’s causation expert. In the Court’s view, this goes to the

relevance of the testimony, rather than its reliability. If Plaintiff has no admissible

evidence that a particular item was damaged by the storm, then any testimony as to

the cost to repair or replace that item would be irrelevant. Defendant has not provided

an item-by-item argument on this question. Rather, it seeks a broad ruling that all of

Lott’s testimony is inadmissible. The Court declines to exclude all of Lott’s testimony

because some of it may be irrelevant. Likewise, the Court declines to sift through

Lott’s testimony on Defendant’s behalf and compare it to the causation testimony

from Plaintiff’s other expert.

      Finally, Defendant argues that Plaintiff did not disclose any opinions from Lott

as to the cause of the damage, and that Lott is not qualified to provide such opinions.

In response, Plaintiff did not address the disclosure argument, and it did not directly

address the qualification argument. Plaintiff apparently contends that Lott is a non-

retained expert, and that his testimony does not have to comply with Rule 702.

Plaintiff also refers to Rule 602, even though it plainly provides that it does not apply

to expert testimony. See FED. R. EVID. 602 (“This rule does not apply to a witness’s

expert testimony under Rule 703.”).

      Plaintiff designated Lott as an expert witness. Exhibit F to Motion to Exclude

at 4, The Dewey St. Church of Christ v. Church Mut. Ins. Co., No. 2:19-CV-12-KS-

MTP (S.D. Miss. July 22, 2020), ECF No. 84-6. Rule 26 contemplates that expert

witnesses may either be “retained or specially employed to provide expert testimony


                                           8
     Case 2:19-cv-00012-KS-MTP Document 131 Filed 12/04/20 Page 9 of 21




in the case” or not. FED. R. CIV. P. 26(a)(2)(B). The difference is that a retained expert

must provide an expert report as required by Rule 26(a)(2), but a non-retained expert

does not have to provide a report. Id.; Moench v. Marquette Transp. Co. Gulf-Inland,

LLC, 838 F.3d 586, 594 (5th Cir. 2016); Barnett v. City of Laurel, 2019 WL 5788312,

at *6 (S.D. Miss. Nov. 6, 2019). Rule 702, by its plain terms, applies to all expert

witnesses, regardless of whether they were retained or not. FED. R. EVID. 702; John

C. Nelson Const., LLC v. Britt, Peters & Assocs., Inc., 2020 WL 5578692, at *1 n. 1

(S.D. Miss. Sept. 17, 2020); Clark v. Lard Oil Co., Inc., 2019 WL 4305744, at *3 (S.D.

Miss. Sept. 11, 2019). Therefore, if Plaintiff intends to offer expert testimony from

Lott, that testimony must comply with Rule 702.

      Rule 702 provides that an expert may be qualified by “knowledge, skill,

experience, training, or education . . . .” FED. R. EVID. 702. Expert testimony “serves

to inform the jury about affairs not within the understanding of the average man.”

United States v. Moore, 997 F.2d 55, 57 (5th Cir. 1993). Therefore, “[a] district court

should refuse to allow an expert witness to testify if it finds that the witness is not

qualified to testify in a particular field or on a given subject.” Wilson v. Woods, 163

F.3d 935, 937 (5th Cir. 1999).

      A proposed expert does not have to be “highly qualified in order to testify about

a given issue. Differences in expertise bear chiefly on the weight to be assigned to the

testimony by the trier of fact, not its admissibility.” Huss v. Gayden, 571 F.3d 442,

452 (5th Cir. 2009). Likewise, lack of personal experience “should not ordinarily


                                            9
     Case 2:19-cv-00012-KS-MTP Document 131 Filed 12/04/20 Page 10 of 21




disqualify an expert, so long as the expert is qualified based on some other factor

provided by Rule 702 . . . .” United States v. Wen Chyu Liu, 716 F.3d 159, 168 (5th

Cir. 2013). Moreover, an “expert witness is not strictly confined to his area of practice,

but may testify concerning related applications; a lack of specialization does not affect

the admissibility of the opinion, but only its weight.” Id. at 168-69. Regardless of its

source, “the witness’s . . . specialized knowledge,” must be “sufficiently related to the

issues and evidence before the trier of fact that the witness’s proposed testimony will

help the trier of fact.” Id. at 167.

       Testimony that particular damage to Plaintiff’s property was caused by a

particular storm is outside the scope of permissible testimony for a lay witness

because it requires specialized or technical experience, knowledge, or training. See,

e.g. O’Neil v. Allstate Prop. & Cas. Ins. Co., 2018 WL 4001978, at *1 (S.D. Miss. June

25, 2018); Palmer v. Sun Coast Contracting Servs., Inc., 2017 WL 3222009, at *2-*3

(S.D. Miss. July 27, 2017). Plaintiff has the burden of demonstrating that Lott is

qualified to provide expert testimony. Fullwood, 342 F.3d at 412. Plaintiff made no

attempt to do so in response to Defendant’s motion. Therefore, the Court finds that

Plaintiff has not carried its burden of proving that Lott is qualified to provide expert

testimony regarding the causation of damage to Plaintiff’s property, and the Court

grants Defendant’s Motion to Exclude [84] as to any such testimony from Lott. The

Court need not address the issue the of whether Plaintiff properly disclosed such

testimony.


                                           10
    Case 2:19-cv-00012-KS-MTP Document 131 Filed 12/04/20 Page 11 of 21




          III. MOTION TO EXCLUDE TESTIMONY OF CHRIS TREMAINE [86]

      Defendant filed a Motion to Exclude [86] opinion testimony by Plaintiff’s

expert, Chris Tremaine, who provided an estimate of the cost to repair damage to

Plaintiff’s building. First, Defendant argues that Tremaine’s estimate is irrelevant to

the measure of damages in this case because 1) he did not account for repairs that

Plaintiff had already made and which Defendant had already paid for; 2) he did not

provide an estimate of the cost to repair only those items which Plaintiff’s causation

expert says were damaged by the storm; and 3) he did not provide an estimate of the

cost to repair the building from its current condition or consider the church’s actual

cost in making repairs.

      The Court rejects these arguments for the same reasons it rejected similar

arguments with respect to Lott’s testimony. Tremaine’s testimony may not be

sufficient, by itself, to prove the applicable measure of damages in this case, but it is

indisputably relevant to Plaintiff’s damages. Defendant will have an opportunity to

cross-examine Tremaine and elicit testimony concerning the alleged shortcomings in

his estimate.

      Defendant also argues that Tremaine is not qualified to provide testimony

regarding causation of the alleged damage to Plaintiff’s building. In response,

Plaintiff contends that Tremaine is qualified to provide expert testimony regarding

the “cost of repair in accordance with the industry standards and practices.”

      As noted above, testimony that particular damage to Plaintiff’s property was


                                           11
    Case 2:19-cv-00012-KS-MTP Document 131 Filed 12/04/20 Page 12 of 21




caused by a particular storm is outside the scope of permissible testimony for a lay

witness because it requires specialized or technical experience, knowledge, or

training. See, e.g. O’Neil, 2018 WL 4001978 at *1; Palmer, 2017 WL 3222009 at *2-

*3. Plaintiff has the burden of proving that Tremaine is qualified to provide expert

testimony. Fullwood, 342 F.3d at 412. Plaintiff did not attempt to do so, and,

apparently, Plaintiff does not intend to introduce such testimony. Therefore, the

Court finds that Plaintiff has not carried its burden of proving that Tremaine is

qualified to provide expert testimony regarding the causation of damage to Plaintiff’s

property, and the Court grants Defendant’s Motion to Exclude [86] as to any such

testimony from Tremaine. The Court need not address the issue the of whether

Plaintiff properly disclosed such testimony.

                     IV. MOTION FOR SUMMARY JUDGMENT [90]

      Defendant filed a Motion for Summary Judgment [90], arguing that Plaintiff

can not prove its claim for compensatory damages caused by the 2017 storm. Rule 56

provides that “[t]he court shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” FED. R. CIV. P. 56(a); see also Sierra Club, Inc. v. Sandy

Creek Energy Assocs., L.P., 627 F.3d 134, 138 (5th Cir. 2010). “Where the burden of

production at trial ultimately rests on the nonmovant, the movant must merely

demonstrate an absence of evidentiary support in the record for the nonmovant’s

case.” Cuadra v. Houston Indep. Sch. Dist., 626 F.3d 808, 812 (5th Cir. 2010)


                                          12
     Case 2:19-cv-00012-KS-MTP Document 131 Filed 12/04/20 Page 13 of 21




(punctuation omitted). The nonmovant “must come forward with specific facts

showing that there is a genuine issue for trial.” Id. “An issue is material if its

resolution could affect the outcome of the action.” Sierra Club, 627 F.3d at 138. “An

issue is ‘genuine’ if the evidence is sufficient for a reasonable jury to return a verdict

for the nonmoving party.” Cuadra, 626 F.3d at 812.

      The Court is not permitted to make credibility determinations or weigh the

evidence. Deville v. Marcantel, 567 F.3d 156, 164 (5th Cir. 2009). When deciding

whether a genuine fact issue exists, “the court must view the facts and the inference

to be drawn therefrom in the light most favorable to the nonmoving party.” Sierra

Club, 627 F.3d at 138. However, “[c]onclusional allegations and denials, speculation,

improbable inferences, unsubstantiated assertions, and legalistic argumentation do

not adequately substitute for specific facts showing a genuine issue for trial.” Oliver

v. Scott, 276 F.3d 736, 744 (5th Cir. 2002).

      Defendant argues that Plaintiff has not provided any estimate of the damage

caused by the 2017 storm that has not already been repaired and paid for. Defendant

contends that Tremaine’s estimate includes items already repaired, general

conditions for a contractor that was never retained, and additional damage that

Plaintiff’s causation expert did not identify as being caused by the 2017 storm.

        “Monetary damages are a remedy for, not an element of, breach of contract,”

but “[w]ithout proof of actual monetary damages, a plaintiff cannot recover

compensatory damages under a breach-of-contract action.” Business Communs., Inc.


                                           13
     Case 2:19-cv-00012-KS-MTP Document 131 Filed 12/04/20 Page 14 of 21




v. Banks, 90 So. 3d 1221, 1225 (Miss. 2012). Therefore, if a party seeks monetary

damages as a remedy for a breach of contract, they “must put into evidence, with as

much accuracy as possible, proof of the damages being sought.” Id. Phrased

differently, “a plaintiff is required to place into evidence such proof of damages as the

nature of his case permits, with as much accuracy as is reasonably possible for him.”

Thomas v. Global Boat Builders & Repairmen Inc., 482 So. 2d 1112, 1116 (Miss.

1986).

         The record contains sufficient evidence to prove Plaintiff’s alleged damages

with a reasonable degree of accuracy. Defendant admits that Plaintiff provided

estimates that include the damage allegedly caused by the 2017 storm, 1 but

Defendant contends that those estimates are over-inclusive, incorporating other

damages which Plaintiff’s causation expert did not identify as having been caused by

the 2017 storm. 2 If all this evidence were presented at trial, a jury could determine

which damages were caused by the storm. Therefore, Plaintiff presented sufficient

evidence of its damages to survive summary judgment.

         Regardless, “where a suit is brought for a breach of contract, and the evidence

sustains the claim, the complainant is entitled to recover at least nominal damages

for the failure of the defendant to carry out his agreement.” Banks, 90 So. 3d at 1226;




1 See, e.g. Exhibit F to Motion to Exclude Expert Testimony, The Dewey Street Church of Christ v.
Church Mut. Ins. Co., No. 2:19-CV-12-KS-MTP (S.D. Miss. July 22, 2020), ECF No. 86-6; Exhibit G
[84-7].
2 See Exhibit D to Motion to Exclude Testimony, The Dewey Street Church of Christ v. Church Mut.

Ins. Co., No. 2:19-CV-12-KS-MTP (S.D. Miss. July 22, 2020), ECF No. 84-4.
                                                14
    Case 2:19-cv-00012-KS-MTP Document 131 Filed 12/04/20 Page 15 of 21




see also First Miss. Bank of Commerce v. Latch, 433 So. 2d 946, 951 (Miss. 1983)

(quoting Consol. Am. Life Ins. Co. v. Covington, 297 So. 2d 894 (Miss. 1974)); Callicott

v. Gresham, 161 So. 2d 183, 186 (Miss. 1964). Even if Plaintiff cannot prove that it

sustained any monetary damages, it is still entitled to recover nominal damages if it

proves that Defendant breached the policy.

      For all these reasons, the Court denies Defendant’s Motion for Summary

Judgment [90].

                 V. MOTION FOR PARTIAL SUMMARY JUDGMENT [88]

      Defendant also filed a Motion for Partial Summary Judgment [88] as to bad

faith and extra-contractual damages. An insured is only entitled to punitive damages

if an insurer denied or delayed payment on a claim in bad faith. Broussard v. State

Farm Fire & Cas. Co., 523 F.3d 618, 627 (5th Cir. 2008). “A bad faith claim is an

independent tort separable in both law and fact from a contract claim.” Dey v. State

Farm Mut. Auto. Ins. Co., 789 F.3d 629, 633 (5th Cir. 2015). To prove bad faith, an

insured must show that the insurer denied or delayed payment on a claim “(1) without

an arguable or legitimate basis, either in fact or law, and (2) with malice or gross

negligence in disregard of the insured’s rights.” Broussard, 523 F.3d at 628. Both

elements are “questions of law to be decided by the trial judge.” Jenkins v. Ohio Cas.

Ins. Co., 794 So. 2d 228, 233 (Miss. 2001).

      An insurer has no arguable basis for denying or delaying payment on a claim

if “nothing legal or factual would have arguably justified” its position. Essinger v.


                                          15
    Case 2:19-cv-00012-KS-MTP Document 131 Filed 12/04/20 Page 16 of 21




Liberty Mut. Fire Ins. Co., 529 F.3d 264, 272 (5th Cir. 2008). Conversely, an insurer

has an arguable reason “if there is some credible evidence that supports [its]

conclusions on the basis of which [it] acts.” Hood v. Sears Roebuck & Co., 532 F. Supp.

2d 795, 803 (S.D. Miss. 2005). “The fact that an insurer’s decision to deny benefits

may ultimately turn out to be incorrect does not in and of itself warrant an award of

punitive damages if the decision was reached in good faith.” Liberty Mut. Ins. Co. v.

McKneely, 862 So. 2d 530, 533 (Miss. 2003). The insurer bears the initial burden of

demonstrating “that it had reasonable justifications, either in fact or in law, for its

actions. Once an insurance company articulates an arguable or legitimate reason for

its [actions], the insured bears the burden of demonstrating that the insurer had no

arguable reason.” Essinger, 529 F.3d at 272.

      First, the Court must determine the basis of Plaintiff’s bad faith claim. In the

Complaint, Plaintiff generally alleged that Defendant refused to pay policy benefits,

delayed payment of benefits, and failed to investigate the claim, all in bad faith. See

Complaint at 6-7, The Dewey Street Church of Christ v. Church Mut. Ins. Co., No.

2:19-CV-12-KS-MTP (S.D. Miss. Jan. 18, 2019), ECF No. 1. In briefing, Plaintiff

appears to have narrowed its claim. Now, Plaintiff only contends that Defendant

denied payment for damage to a women’s restroom in bad faith, and that Defendant

failed to investigate alleged damage to a commercial sign in bad faith. See

Memorandum in Opposition at 1, The Dewey Street Church of Christ v. Church Mut.




                                          16
     Case 2:19-cv-00012-KS-MTP Document 131 Filed 12/04/20 Page 17 of 21




Ins. Co., No. 2:19-CV-12-KS-MTP (S.D. Miss. Aug. 5, 2020), ECF No. 96. 3

        With respect to the women’s restroom, Defendant presented evidence that it

relied on an investigation conducted by an independent adjuster, Billy Little, “who

reported to Church Mutual that interior damage to the rear women’s restroom . . .

remained from 2015.” Exhibit B to Reply at 1-2, The Dewey Street Church of Christ v.

Church Mut. Ins. Co., No. 2:19-CV-12-KS-MTP (S.D. Miss. Aug. 19, 2020), ECF No.

108-1. Little’s report provided: “The interior damage to the women’s rear bathroom

we noted in the 2015 report . . . .” Id. at 5. Although he did not specify the women’s

bathroom, Plaintiff’s representative testified that he agreed that there was damage

remaining from 2015 that had never been repaired. Exhibit C to Motion for Partial

Summary Judgment at 4, The Dewey Street Church of Christ v. Church Mut. Ins. Co.,

No. 2:19-CV-12-KS-MTP (S.D. Miss. July 22, 2020), ECF No. 88-3.

        The Fifth Circuit has held that an insurer’s reliance on an independent expert

provides, “at the very least, an arguable basis for denying [a] claim.” Hans Const. Co.,

Inc. v. Phoenix Assur. Co. of New York, 995 F.2d 53, 55 (5th Cir. 1993); cf. Cas. Ins.

Co. of Tennessee v. Bristow, 529 So. 2d 620, 623 (Miss. 1988) (physician’s statement

provided arguable reason for insurer’s actions). Little’s report and opinion constituted

“credible evidence” in support of Defendant’s initial denial of Plaintiff’s claim for




3 Defendant argues that these narrowed bad faith claims are barred because Plaintiff first asserted
them in response to Defendant’s motion for partial summary judgment. The Court disagrees.
Plaintiff’s initial bad faith claims were phrased broadly enough to include the narrowed claims
articulated in Plaintiff’s briefing. In fact, that’s the purpose of dispositive motions – to narrow the
claims to what is truly in dispute.
                                                   17
     Case 2:19-cv-00012-KS-MTP Document 131 Filed 12/04/20 Page 18 of 21




damages to the women’s bathroom. Hood, 532 F. Supp. 2d at 803. Therefore, the

Court concludes that Defendant had an arguable reason to initially deny payment for

the damage to the women’s bathroom.

      Plaintiff notes that Little’s report and estimate from 2015 do not mention any

damage to the women’s bathroom. Exhibit 4 to Response to Motion for Partial

Summary Judgment at 2, The Dewey Street Church of Christ v. Church Mut. Ins. Co.,

No. 2:19-CV-12-KS-MTP (S.D. Miss. Aug. 5, 2020), ECF No. 95-4; Exhibit 5 to

Response to Motion for Partial Summary Judgment at 3, The Dewey Street Church of

Christ v. Church Mut. Ins. Co., No. 2:19-CV-12-KS-MTP (S.D. Miss. Aug. 5, 2020),

ECF No. 95-5. Therefore, Plaintiff contends that Defendant had no arguable or

legitimate basis to rely on Little’s initial 2017 report.

      Plaintiff has not cited any authority requiring an insurer to cross-reference an

independent expert’s report with a report he provided on a past claim to ensure that

the current one is accurate. At best, Defendant’s failure to recognize that Little did

not, in fact, find any damage to the women’s bathroom in 2015 was mere negligence.

Even if Little’s 2017 report was not enough to provide Defendant an arguable reason

to deny coverage for the women’s bathroom, Plaintiff has not provided evidence that

Defendant acted with “malice or gross negligence in disregard of the insured’s rights,”

Broussard, 523 F.3d at 628, or that Defendant committed an “intentional wrong,

insult, or abuse . . . as constitutes an intentional tort.” James v. State Farm Mut.

Auto. Ins. Co., 743 F.3d 65, 70 (5th Cir. 2014).


                                            18
    Case 2:19-cv-00012-KS-MTP Document 131 Filed 12/04/20 Page 19 of 21




      As for the church sign, Defendant presented evidence that “the sign was not

included in the insured’s initial notice of claim or pictures . . . received from the

Church,” and that it has not “subsequently been provided any pictures or other

evidence of damage to the sign.” Exhibit A [108-1], at 2. Defendant’s claim notes

include no mention of the sign. Id. at 15-35. However, Stephen Lott’s estimate

includes a line item for “Commercial sign” under the “General Conditions,” at a

replacement cost of $2,675.00. Exhibit 2 to Response to Motion for Partial Summary

Judgment at 2, The Dewey Street Church of Christ v. Church Mut. Ins. Co., No. 2:19-

CV-12-KS-MTP (S.D. Miss. Aug. 5, 2020), ECF No. 95-2. Plaintiff provided this

estimate to Defendant on July 28, 2017, several months after the loss, and Defendant

reopened the claim. Exhibit A [108-1], at 23; Exhibit A to Motion for Partial Summary

Judgment at 2, The Dewey Street Church of Christ v. Church Mut. Ins. Co., No. 2:19-

CV-12-KS-MTP (S.D. Miss. July 22, 2020), ECF No. 88-1.

      In a report provided after the claim was reopened, Defendant’s independent

adjuster, Billy Little, said: “Mr. Lott stated the sign replacement estimate for

$2,675.00 had been submitted and requested payment based on the estimate.”

Exhibit 9 to Response to Motion for Partial Summary Judgmenat at 2, The Dewey

Street Church of Christ v. Church Mut. Ins. Co., No. 2:19-CV-12-KS-MTP (S.D. Miss.

Aug. 5, 2020), ECF No. 95-9. However, Defendant’s representative, Lynn Renlund,

stated that “we have not subsequently been provided any pictures or other evidence

of damage to the sign, and, although Mr. Little reported that Mr. Lott claimed an


                                         19
     Case 2:19-cv-00012-KS-MTP Document 131 Filed 12/04/20 Page 20 of 21




invoice had been submitted, we have no record of it in Church Mutual’s files.” Exhibit

A [108-1], at 2. Renlund testified that if Plaintiff never submitted an invoice

demonstrating that it had, in fact, replaced the sign, Defendant “wouldn’t have been

able to make a payment for it.” Exhibit C to Motion for Partial Summary Judgment

at 2, The Dewey Street Church of Christ v. Church Mut. Ins. Co., No. 2:19-CV-12-KS-

MTP (S.D. Miss. Aug. 19, 2020), ECF No. 108-3. Plaintiff contends that in spite of

any alleged failure to provide documentation, Defendant had a duty to investigate

the claim for the sign and make a determination.

       The Court finds that Plaintiff has not produced evidence that Defendant’s

failure to make a determination on the church sign 4 constituted “malice or gross

negligence in disregard of the insured’s rights,” Broussard, 523 F.3d at 628, or an

“intentional wrong, insult, or abuse . . . as constitutes an intentional tort.” James, 743

F.3d at 70. Plaintiff’s adjuster included the sign as a single line item in a multi-page

damage estimate, but there is no evidence that Plaintiff ever provided Defendant with

an invoice showing that it had actually replaced the sign. In fact, Lott testified that

Plaintiff had already repaired or replaced the sign when he conducted his inspection.

Exhibit B to Reply at 2, The Dewey Street Church of Christ v. Church Mut. Ins. Co.,

No. 2:19-CV-12-KS-MTP (S.D. Miss. Aug. 19, 2020), ECF No. 108-2. Therefore, there




4 The church sign was only $2,675.00 of Lott’s $155,727.30 estimate – approximately 1.7%. Exhibit 2
[95-2], at 2. Moreover, it only constitutes 1.06% of the $251,847.86 estimate provided by Chris
Tremaine. Exhibit G to Motion for Summary Judgment at 2, 25, The Dewey Street Church of Christ
v. Church Mut. Ins. Co., No. 2:19-CV-12-KS-MTP (S.D. Miss. July 22, 2020), ECF No. 90-7.
                                                20
       Case 2:19-cv-00012-KS-MTP Document 131 Filed 12/04/20 Page 21 of 21




was nothing to investigate. Plaintiff only needed to provide a paid invoice, 5 and it is

undisputed that it did not do so.

          For these reasons, the Court finds that Plaintiff has failed to present sufficient

evidence to create a triable issue with respect to its bad faith claim. The Court grants

Defendant’s Motion for Partial Summary Judgment [88] as to Plaintiff’s bad faith and

extra-contractual damage claims.

                                      VI. CONCLUSION

          For these reasons, the Court rules as follows:

               •   The Court grants in part and denies in part Defendant’s
                   Motion to Exclude [84] the expert testimony of Stephen Lott;

               •   The Court grants in part and denies in part Defendant’s
                   Motion to Exclude [86] the expert testimony of Chris Tremaine;

               •   The Court denies Defendant’s Motion for Summary Judgment
                   [90] as to compensatory damages; and

               •   The Court grants Defendant’s Motion for Partial Summary
                   Judgment [88] as to Plaintiff’s bad faith and extra-contractual
                   damage claims.


          SO ORDERED AND ADJUDGED this 4th day of December, 2020.

                                                        /s/ Keith Starrett
                                                                  KEITH STARRETT
                                                   UNITED STATES DISTRICT JUDGE




5   See Exhibit B [84-2], at 88-89.
                                              21
